Citation Nr: 0804863	
Decision Date: 02/11/08    Archive Date: 02/20/08

DOCKET NO.  03-16 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of a low back 
injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1970 to 
June 1974 and from January 1977 to October 1985.


This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

In July 2004, the Board remanded this matter to the RO for 
further development. After accomplishing the requested 
development, the RO continued the denial of the claim on 
appeal (as reflected in the September 2007 supplemental 
statement of the case (SSOC)), and returned the matter to the 
Board for further appellate consideration.

The Board also notes that a letter from the veteran's 
congressman, dated October 26, 2007, raises several issues 
that are unrelated to the current appeal before the Board but 
otherwise may require attention in the first instance from 
the RO.  Therefore, the following issues are hereby referred 
to the RO for appropriate action:  1) Whether the veteran is 
properly indebted to VA for educational benefits allegedly 
received in the past; 2) claim for a non-service-connected 
pension; 3) residuals of an abdominal hernia; and 4) claimed 
pinch nerves in the neck.


FINDINGS OF FACT

A chronic low back condition was not shown in service or for 
many years thereafter, and the only competent medical opinion 
addressing the etiology of the veteran's current low back 
condition weighs against the claim.


CONCLUSION OF LAW

The criteria for service connection for residuals of a low 
back injury are not met.  38 U.S.C.A. §§ 1131, 1137, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The notice requirements 
of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim, defined to 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).   

In this case, the RO sent notice letters to the veteran in 
September 2002, July 2003, August 2004, December 2004, June 
2005, August 2005, and March 2006.  In these notice letters, 
the RO advised the veteran of VA's responsibilities to notify 
and assist the veteran in his claim, to specifically include 
the information and evidence necessary to substantiate his 
claim for service connection.  The letters asked him to 
submit certain information, and informed him of VA's 
responsibility concerning obtaining evidence to substantiate 
his claim.  In addition, the letters explained that VA would 
make reasonable efforts to help him get evidence such as 
medical records, but that he was responsible for providing 
sufficient information and authorization for VA to request 
such records not previously obtained.  In addition, the 
August and December 2004 letters essentially asked the 
veteran to send to VA any information in his possession 
pertaining to his claim.  Lastly, the March 2006 letter 
provided the veteran with notice compliant with Dingess, 
supra.  In view of this, the Board finds that the 
Department's duty to notify has been fully satisfied.
 
The Board notes that the veteran was not requested to submit 
all evidence he had pertinent to his claim until after the 
October 2002 decision and that the veteran did not receive 
notice of the disability and effective date elements pursuant 
to Dingess, supra, until after the decision on appeal; thus 
the Board finds that a timing error has occurred.
 
Pursuant to the holding in Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007), any error in section 5103(a) notification 
should be presumed prejudicial, and VA has the burden of 
rebutting this presumption.  A notice error requires reversal 
unless VA can show the error did not affect the essential 
fairness of the adjudication.  Id.  The Federal Circuit 
explained that in order to overcome this presumption, VA must 
persuade the reviewing court that the purpose of the notice 
was not frustrated, e.g., by demonstrating: (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law. Id.

In this case, notice was provided to the veteran in the 
August and December 2004 notice letters to submit all 
pertinent evidence he had to support his claim.  In addition, 
the March 2006 letter provided the veteran with notice 
required pursuant to Dingess, supra.  Thereafter, the veteran 
and his representative were afforded ample opportunity to 
respond and the claim was fully developed prior to 
readjudication (as reflected in the September 2007 
supplemental statement of the case) and certification of the 
claim.  Under these circumstances, the Board finds the 
veteran was afforded "a meaningful opportunity to participate 
effectively in the processing of his claim by VA," and thus, 
"essentially cured the error in the timing of notice".  See 
Pelegrini, 18 Vet. App. at 122- 24, and Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant notification followed by readjudication of 
the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  Hence, the Board concludes that any defect 
in the timing of the notice constitutes harmless error.  See 
generally, Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2007).  This duty has also been 
met, as the veteran's service medical records, VA medical 
records,  private medical records, and Social Security 
Administration records have been associated with the claims 
file.  In addition, the veteran was afforded an appropriate 
examination in connection with his claim in January 2006; the 
report of which is of record.  Moreover, neither the veteran 
nor his representative has identified any existing pertinent 
records that need to be obtained.  The record also presents 
no basis for further developing the record to create any 
additional evidence to be considered in connection with the 
claim decided herein.  Although the veteran's representative 
contends in the January 2008 written brief presentation that 
the examiner failed to provide an opinion that complies with 
the Board's July 2004 remand instructions, the Board 
disagrees and finds that the VA examiner provided an opinion 
that was made after consideration of all the evidence of 
record and a thorough examination and in terms sufficient for 
the Board to make a decision on the claim.  In addition, the 
examiner provided a clear rationale for the conclusion 
reached in his opinion.  It appears that the veteran's 
representative is expressing mere disagreement with its 
findings.  If the veteran and his representative believed 
that the examination report reached an incorrect conclusion, 
there was ample opportunity for them to secure another more 
favorable report.  This was not accomplished.  See 38 
U.S.C.A. § 5107(a) [it is a claimant's responsibility to 
support a claim for VA benefits].  Accordingly, the Board has 
determined that remand for an additional VA examination is 
not necessary based on the facts of this case.
 
The Board finds that VA has done everything reasonably 
possible to assist the veteran. A remand or further 
development of this claim would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

As all notification has been given and all relevant available 
evidence has been obtained, the Board concludes that any 
deficiency in compliance with the VCAA has not prejudiced the 
appellant and is, thus, harmless error.   See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Bernard v. 
Brown, 4 Vet. App. 384 (1993)

II.  Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated during service.  See 38 U.S.C.A. 
§§  1110, 1131; 38 C.F.R. § 3.303.  Such a determination 
requires a finding of a current disability that is related to 
an injury or disease incurred in service.  Watson v. Brown, 4 
Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992).  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2006).

Certain chronic diseases (such as arthritis), will be 
presumed to have been incurred in service if manifested to a 
compensable degree (10 percent for arthritis) within a 
prescribed period after discharge from service (one year for 
arthritis); this presumption is rebuttable by probative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).

In adjudicating a claim for benefits, the Board must 
determine whether a preponderance of the evidence supports 
the claim or whether all of the evidence is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-55 (1990).  

In this case, the veteran contends that his current low back 
condition is related to a low back injury in service.  After 
considering the evidence in light of the above-noted 
criteria, the Board finds that the preponderance of the 
competent evidence weighs against the claim.

Service treatment records (STRs) reflect that the veteran was 
seen in the emergency room in January 1984 with complaints 
that his back went out accompanied by severe low back pain 
after moving furniture the day before.  Examination revealed 
diminished range of motion of the back with pain.  X-rays 
were negative.  He was treated with Flexeril, warm moist 
heat, and ordered to 48 hours of bedrest.  He was diagnosed 
with low back strain.  A March 1984 periodic physical 
examination evaluated the spine as clinically normal.  On 
separation examination in March 1985, the examiner indicated 
that the spine was evaluated as clinically normal.  The 
veteran stated he was in good health and on contemporaneous 
self-report he checked "no" for recurrent back pain.  There 
was a mention of a "pulled back on January 1984 in Fort 
Hood, Texas, but no objective findings at the time of the 
March 1985 separation examination were reported by the 
examiner.  

Post service medical records include an October 1999 VA 
outpatient treatment record showing that the veteran was 
treated for complaints of low back pain with muscle spasm. 

In a December 2000 private medical report in consideration 
for Social Security Disability determination, R.W. Lucey, 
M.D., noted the veteran's report of chronic recurrent low 
back pain dating back to an injury in 1982 when he strained 
his back doing some lifting.  The veteran stated that he 
recovered from this, but he had an exacerbation with another 
lifting incident in 1995.  The veteran complained of pain 
across his lower back, paralumbar, bilateral, non-radiating 
that would get better without treatment aside from ibuprofen.  
Range of motion of the thoracolumbar spine was somewhat 
diminished.  Gait was normal.  Heel, toe, and tandem walking 
without evidence of weakness or ataxia and he transferred 
easily from supine to sitting to standing.  The diagnosis was 
chronic recurrent myofascial low back strain.
 
An additional November 2001 VA treatment note shows that the 
veteran continued to complain of experiencing recurrent back 
pain. 

In a May 2002 private medical report in conjunction for 
Social Security Disability, W.J. Newcomb, M.D., noted the 
veteran's report of a lifting accident in November 1982 and 
that he more or less suffered from back pain since then.  The 
veteran stated he has had several attack of back pain, but is 
active and can function except for heavy lifting.  
Examination revealed a satisfactory alignment of the back.  
The veteran had a mild curve in his back, the scoliosis is 
only about one inch out of alignment.  When asked to bend 
over, the veteran bent over about 80 degrees without any 
hesitation and no apparent discomfort in the low back.  
Recent x-rays gave the conclusion of no abnormalities 
identified and the examination did not show any muscle spasm, 
only a very minimal scoliosis.  Dr. Newcomb furthered that on 
this examination, without an MRI, he did not find any gross 
disabling factors.  Dr. Newcomb opined that the scoliosis 
could, with repeated bending, cause the symptoms in the low 
back.  

In an August 2002 statement, the veteran continued to assert 
that he was experiencing a current lumbar disability due to 
the January 1984 back injury during active service.

In a January 2003 statement, the veteran asserted that the 
had self-medicated from the date of separation until about 
1993 when he first sought professional medical care for his 
low back.  

In July 2005, the RO was informed that a search for treatment 
records for the veteran from June 1995 at the Springfield, 
Virginia VAMC was negative.  

A January 2006 VA spine examination report reveals that the 
examiner reviewed the claims file and noted the veteran's 
assertions and medical history pertaining to his low back.  
The veteran continued to report recurrent low back pain over 
the years since he was discharged.  He stated that he last 
worked as an automotive mechanic in 1998 and had to stop due 
to his back problems.  On physical examination the veteran is 
able to stand erect.  There appeared to be a mild left 
thoracolumbar curvature.  There was no spasm or tenderness 
noted.  He had decreased range of motion.   Neurological 
testing only revealed low back pain with elevation of either 
leg.  X-rays of the thoracic spine were negative.  The lumbar 
spine report noted flattening of lumbar lordosis which may be 
due to positioning or muscular spasm.  The impression was 
lumbago.  The examiner concluded that based on a review of 
all the evidence, the veteran's claim represents a 
possibility as opposed to a probability.  In the absence of 
documented information regarding chronicity and continuity of 
treatment, the examiner stated that he can only opine that it 
is less than likely as not that the veteran's present back 
complaints are the direct and proximate results of the 
reported incident in service.  He furthered that to opine 
otherwise would require that one resort to mere conjecture 
and speculation.

The evidence of record clearly establishes that the veteran 
currently has a low back condition.  However, as noted above, 
this is not the only requirement for an award of service 
connection; there also must be medical evidence of a nexus 
between the current disability and service.  

In this regard, the Board first notes that at the time of the 
veteran's separation examination his spine was evaluated as 
clinically normal and the veteran's contemporaneous self-
report of medical history did not include complaints 
recurrent back pain.  Furthermore, notwithstanding the 
veteran's current assertions of an in-service injury to low 
back, the available medical evidence does not establish that 
any low back disability was present during or within 14 years 
after his period of active service.  In fact, the first post-
service evidence of manifestations of a low back condition 
was in an October 1999 VA outpatient record when the veteran 
complained of low back pain, more than 14 years after the 
veteran's discharge from service.  The Board points out the 
lapse of time between service and the manifestation and/or 
diagnosis of a disability is a factor for consideration in 
deciding a service connection claim.  Maxson v. Gober, 230 
F.3rd 1330, 1333 (Fed. Cir. 2000).  In addition, as chronic 
recurrent myofascial low back strain was first diagnosed in 
December 2000, many years after separation, service 
connection on a presumptive basis is not warranted.

Further, the Board notes that the only medical opinion that 
addresses the question of etiology of the veteran's current 
low back complaints, is the one that was offered in 
conjunction with the January 2006 VA examination, and that 
opinion weighs against the claim for service connection.  The 
VA examiner essentially opined that the veteran's current low 
back condition, currently diagnosed as lumbago, was not 
related to service or any incident therein.  

The Board finds that such opinion constitutes probative 
evidence on the nexus question, inasmuch as it was based on 
examination of the veteran, and consideration of his 
documented evidence and assertions.  The opinion also 
reflects a thorough discussion of the veteran's complaints 
and of objective findings after physical examination and x-
rays of the thoracic and lumbar spine.  Moreover, the 
rationale underlying the opinion is reasonable and supportive 
by the objective record and apparent consideration of sound 
medical principles.  See Hayes v. Brown, 5 Vet. App. 60, 69-
70 (1993) ("It is the responsibility of the BVA to assess the 
credibility and weight to be given the evidence") (citing 
Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the 
probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches; as is true of 
any evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).  
Thus, the preponderance of the competent evidence weighs 
against the claim.  

Significantly, neither the veteran nor his representative has 
presented or alluded to the existence of any contrary medical 
evidence or opinion, i.e., an opinion that actually supports 
that the contention that his current low back condition is 
related to an in-service injury.  The veteran's accredited 
representative has only asserted, in effect, that the Board's 
previous remand orders were not followed because the VA 
physician who prepared the January 2006 examination report 
would not resort to speculation in linking the veteran's 
current low back ailment to service, and thus did not render 
an opinion.  But the Board reiterates that the examiner in 
question did, in fact, render a clear opinion finding no link 
between the veteran's current low back ailment and service.  
Indeed, in rendering the opinion, the VA examiner adhered to 
the precedent of Tirpak v. Derwinski, 2 Vet. App. 609 (1992), 
which held that speculative opinions lack probative value.

In addition to the medical evidence addressed above, the 
Board has considered the veteran's and his representative's 
contentions in connection with the claim on appeal.  However, 
as each is a layman without appropriate medical training and 
expertise, the veteran nor his representative, is not 
competent to render a probative opinion on a medical matter-
such as whether there is a medical relationship between a 
current low back condition and an alleged in-service injury.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layman is 
generally not capable of opining on matters requiring medical 
knowledge).

For the reasons stated, the Board concludes that the 
preponderance of the evidence is against the claim for 
service connection for residuals of a low back injury; hence, 
the benefit-of-the-doubt doctrine is not for application, and 
the claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2005); Gilbert, 1 Vet. App. at 53-
56.


ORDER

Service connection for residuals of a low back injury is 
denied.



____________________________________________
JONATHAN B. KRAMER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


